Citation Nr: 1524549	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cherry, Counsel





INTRODUCTION

The Veteran served on active duty from August 1954 to July 1958 and from August 1958 to August 1960. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

At an August 2011 VA examination, the examiner noted that the effect of the bilateral hearing loss on the Veteran's occupation was that he was unemployed.   In his February 2013 VA Form 9, the appellant reported that his hearing loss impacted his personal relationships and career because his hearing loss affected his ability to comprehend conversations, directions, and discussions.  He noted that he has been accused of being rude, disinterested, and uneducated because it was too hard to understand the discussions around him and because he did not hear or understand half of what was being said.

This evidence raises the issue of entitlement to TDIU. The Board has to take jurisdiction over this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) because under current case law it is essentially a component of the claim for a higher rating for the bilateral hearing loss.  In light of the above, the issues are as stated on the first page.

The issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Based on the evidence reported above from the August 2011 VA examination and the February 2013 VA Form 9 and the fact that the only VA examination is now almost four years old, another VA examination is necessary to address current functional impairment from the service-connected bilateral hearing loss. 

With regard to the entitlement to a total disability rating based on individual unemployability, as noted above the claimant has raised the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  Appellate review of the Veteran's claim of entitlement to TDIU must be deferred because the above-mentioned service-connection issue is inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The AOJ has not provided the Veteran a formal application for his claim of entitlement to TDIU.  The AOJ has also not provided the appellant notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

The Veteran was born in 1936, and the August 2011 VA examination report reflects that he retired in 1989.  Given that the Veteran retired early, the AOJ should ask him whether he has ever applied for Social Security disability benefits and, if applicable, obtain any records from the Social Security Administration.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must provide the Veteran a formal application for his claim of entitlement to a total disability rating based on individual unemployability.  The AOJ should provide the Veteran notice of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The AOJ should undertake any additional development in response to a completed formal application.

2.  Ask the Veteran to identify all treatment for his bilateral hearing loss.  Regardless of the claimant's response, obtain all records from the Omaha VA Medical Center from May 2014 to the present.

3.  Ask the Veteran whether he has applied for Social Security disability benefits and, depending on his response, obtain any records from the Social Security Administration pertaining to a claim for disability benefits filed by the appellant.

4.  Thereafter, the AOJ should undertake any appropriate development and adjudicate the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to service-connected bilateral hearing loss.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this issue if he perfects an appeal thereto.

5.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and extent of his bilateral hearing loss.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his bilateral hearing loss.  

The examiner should comment on any current functional impairment, to include employment-related functional impairment, caused by the bilateral hearing loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Then, adjudicate the claims on appeal, to include entitlement to TDIU.  If any benefit sought remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






